Citation Nr: 0107326	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The RO in Cleveland, Ohio mailed notification of the 
decision to the veteran.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim for service connection for tinnitus.

2.  The veteran was exposed to acoustic trauma over a 20 year 
period while on active duty; he gives a history of ringing in 
the ears since service; service connection is currently in 
effect for sensorineural or high frequency hearing loss; and 
tinnitus has been shown by post-service medical evidence; the 
veteran's tinnitus began during service or as the result of 
excessive noise exposure over a prolonged period of time 
while on active duty. 

3.  The RO in February 1972 denied the claim of entitlement 
to service connection for a kidney disorder; the veteran was 
informed of that decision, but he did not initiate an appeal 
to the Board.

4.  The veteran has submitted evidence since February 1972 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
already submitted is so significant that it must be 
considered to decide fairly the merits of the claim.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991, as amended by the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000)); 38 C.F.R. § 3.303 (2000).

2.  The RO's February 1972 decision denying service 
connection for a kidney disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

3.  The evidence received since the February 1972 denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a kidney disorder 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for tinnitus 
have been properly developed as recent non-VA and VA 
treatment records and audio examinations have been associated 
with the file.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.

Although the RO denied the veteran's claim as not well 
grounded, it did consider all of the relevant evidence in the 
record, include the applicable law and regulations in its 
Statement of the Case, and, as noted above, all reasonable 
efforts to assist the veteran in obtaining supportive 
evidence have been made.  For these reasons, and in view of 
the favorable decision below, the Board finds that the 
veteran is not prejudiced by appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Generally, a grant of service connection requires 
that the veteran offer competent medical evidence of a 
current diagnosis, an injury or disease incurred during 
active duty, and a nexus or link between them. 

The service medical records show no tinnitus, although the 
veteran's separation examination shows that he had high 
frequency hearing loss.  (Service connection is currently in 
effect for bilateral high frequency hearing loss.)  The post-
service medical evidence shows that he did not complain of 
having tinnitus until more than a decade after active duty.  
In a letter dated in November 1983, the veteran indicated 
that he had not had a hearing test since his last VA 
examination in January 1972 (which did not show tinnitus), 
shortly after his military separation.  He requested another 
audiology examination because he had noticed in the last few 
years having difficulty hearing normal conversation.  The VA 
afforded him the examination in January 1984, and he noted at 
that time that he had a tinnitus (constant high pitched).  He 
again complained of tinnitus at the next examination of 
record in July 1989.  At a VA examination in March 1999, the 
veteran said he had tinnitus in both ears.  He reported that 
his tinnitus was constant and severe, and it affected his 
daily living.  He said that he had been exposed to excessive 
noise during his military career.  The examiner said that the 
veteran's tinnitus was consistent with audiometric 
configuration in both ears, and that the results were 
adequate for rating.  No opinion was made regarding etiology.
 
The veteran in this case has indicated that he spent 20 years 
on and about airplanes during active duty, and the service 
personnel records show that he was a gunner in the Air Force 
for Strategic Air Command, and he believes that this acoustic 
trauma caused his tinnitus.  The Board does not doubt that 
the veteran was exposed to excessive noise over a prolonged 
period of time during service.  Moreover, service connection 
for the veteran's bilateral sensorineural or high frequency 
hearing loss was granted by the RO shortly after his 
separation from active duty, and it is known that tinnitus is 
often associated with sensorineural hearing loss.  2 Cecil, 
Textbook of Medicine, § 464 at 2119-2120 (18th ed. 1988).  
Also, while tinnitus does not appear in the record until more 
than 10 years after service, the veteran is competent to 
state that he has had ringing in the ears since service.  

It is the Board's judgment that the evidence is at least in 
equipoise as to whether the veteran's tinnitus began during 
or as the result of service.  Accordingly, service connection 
for tinnitus is warranted.

A kidney disorder

The veteran applied for service connection for a kidney 
disorder in September 1971, but the RO denied the claim.  The 
veteran had been treated for a right kidney disorder while he 
was on active duty, but a December 1971 examination failed to 
confirm that he had a disability of either kidney.  The RO 
cited the prior VA examination and based the denial on the 
lack of residuals as found on that examination.  The veteran 
was informed of the decision in March 1972, but he did not 
appeal to the Board.  The February 1972 decision is therefore 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The veteran has submitted new evidence regarding the case.  
The record now shows that a renal ultrasound was performed in 
December 1997.  The examiner indicated that there was multi-
cystic right kidney.  Another examiner in January 1998 
specified that the ultrasound showed that the right kidney 
had two cysts.  The kidneys were otherwise normal.  The 
veteran also submitted a letter in December 1998 from A. F. 
L., M.D.  The physician indicated that the veteran had a 
kidney stone in early 1998.  A VA examination report of March 
1998 is also of record since the claim was originally denied.  
The report concerns the veteran's kidneys.

While the record continues to be devoid of competent evidence 
of a causal link between a current kidney disorder and 
service, the medical evidence submitted  since the February 
1972 decision shows that the veteran has had some additional 
abnormalities involving his kidneys.  The Board concludes 
that the veteran has submitted evidence since February 1972 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
already submitted is so significant that it must be 
considered to decide fairly the merits of the claim.  As the 
veteran's claim is reopened, it must be remanded to the RO 
for de novo adjudication.  Moreover, as discussed below, the 
Board finds that there is a duty to assist the veteran with 
the development of his reopened claim.


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a kidney disorder is 
reopened, and to that extent only, granted.


REMAND

The VA has a duty to assist the veteran develop his kidney 
disorder claim.  The veteran's service medical records show 
that he had an IVP in April 1955 and in November 1957.  The 
impressions were that he had minimal hydronephrosis and 
possible hydronephrosis of the right kidney, respectively.  
In June 1962, he had recurrent right flank pain, and he 
reported to the hospital.  The veteran required only non-
narcotic analgesics for pain during the hospital stay.  
However, an initial urinalysis revealed some blood in the 
urine.  A right pyeloplasty was performed which revealed a 
fairly marked, well localized constriction in the right 
ureter at the ureteropelvic junction.  The cause was 
undetermined.  The veteran's separation examination report 
shows that he was asymptomatic after that procedure.

The post-service medical evidence shows that a renal 
ultrasound was performed in December 1997, and the examiner 
indicated that there was multi-cystic right kidney.  Another 
examiner in January 1998 specified that the kidneys were 
normal except for two cysts in the right kidney.  A private 
physician has indicated that the veteran had a kidney stone 
in early 1998.

At a VA examination in March 1999, the veteran reported the 
onset of right flank pain sometime in 1998.  He said that 
during diagnostic procedures, the pain gradually receded, and 
he had no further pain in the right flank.  There had not 
been any recurrences at the time of the March 1999 
examination.  The examiner ordered a urinalysis, but did not 
make any diagnosis regarding the right kidney, pending the 
outcome of the testing.  The urinalysis report is associated 
with the record, but no further diagnosis was made.

As noted above, during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In light of the medical evidence now of record, 
the Board finds that it is reasonably possible that a remand 
for an examination that includes a nexus opinion would aid in 
substantiating the veteran's claim.  The record must be 
clarified to determine whether the veteran has a current 
kidney disorder, and whether that disorder, if present, is 
related to active military duty. 

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask him to identify all VA or nonVA 
physicians, hospitals, and other medical 
facilities who have evaluated and treated 
him for a genitourinary disorder since 
March 1999.  After obtaining any required 
consent from the veteran, the RO should 
obtain any medical records that may be 
available and associate those records 
that are not on file in the claims 
folder.  38 C.F.R. § 3.159.

2.  The RO should schedule the veteran 
for a renal or urology examination.  The 
claims file and a copy of this remand 
should be provided to the examiner, who 
should review the relevant service and 
post-service medical evidence.  The 
examiner should indicate whether the 
veteran has a current kidney disorder, 
and describe any symptoms and signs 
associated with such a disorder.  
Further, if the veteran has a kidney 
disorder, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that a kidney 
disorder is related to active duty.  Any 
tests and studies required for an 
informed opinion should be performed.   

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of this remand, it should 
be returned for corrective action. 

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  After completion of the above 
development, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a kidney disorder on a de 
novo basis.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

